Title: To George Washington from Thomas Rutherford, 18 June 1778
From: Rutherford, Thomas
To: Washington, George


                    
                        Sir
                        June 18th 1778
                    
                    I had the Honor of your Excellencys Letter of the 26th of march Last Respecting the Quarter master Generals department, and in consequence thereof I have given every assistance that lay in my Power to Facilitate that Business, having advanced 14000 dollars Preveous to the Publick moneys Coming to my hand, which I did not Receeve till the 12th of may Last—indeed this part of the Country has been of Late much Ransackd and Draind of waggons (and Horses, especially) Yet nevertheless I have Sent forward 112 Horses and the waggons &c.—which I hope will answer the servece.
                    Heartily do I Congratulate your Excellency on the Pleasing Prospect of all your Great & Zealous Labours being Crownd with success to the immortal Honor of your Self, and the unspeakable advantage of this Great & Rising Country—may your Excellency Long enjoy every domestick Felicity, with the Loud applause of a Greatful People is the unfeigned wish of Your Excellencys Most Obt & Most Huble Servant
                    
                        Thos Rutherford
                    
                